

116 S2939 IS: Protecting Against International Terrorism Act of 2019
U.S. Senate
2019-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2939IN THE SENATE OF THE UNITED STATESNovember 21, 2019Mr. Burr (for himself and Mr. Warner) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide an 8-year extension of certain authorities for foreign intelligence and international
			 terrorism investigations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Protecting Against International Terrorism Act of 2019.
		2.Eight-year extension of authority to access certain business records for foreign intelligence and
 international terrorism investigations and for roving surveillanceSection 102(b)(1) of the USA PATRIOT Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805 note) is amended by striking December 15, 2019 and inserting December 15, 2027.
		3.Eight-year extension of authority for individual terrorists to be treated as agents of foreign
 powers under the Foreign Intelligence Surveillance Act of 1978Section 6001(b)(1) of the Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458; 50 U.S.C. 1801 note) is amended by striking December 15, 2019 and inserting December 15, 2027.
		4.Termination of authority to access on an ongoing basis call detail records for foreign intelligence
			 and in­ter­na­tion­al
			 terrorism investigations
 (a)TerminationSection 501(a) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1861(a)) is amended by adding at the end the following:
				
 (4)The authority under paragraph (1) to make an application for an order requiring the production on an ongoing basis of call detail records shall terminate on the date of the enactment of this paragraph..
 (b)Technical correctionParagraph (3) of such section is amended by indenting such paragraph 2 ems to the left. 5.Improvements regarding terms of members of Privacy and Civil Liberties Oversight BoardParagraph (4) of section 1061(h) of the Intelligence Reform and Terrorism Prevention Act of 2004 (42 U.S.C. 2000ee(h)) is amended to read as follows:
			
				(4)Term
 (A)In generalEach member of the Board shall serve a term of 6 years com­menc­ing on the date of the appointment of the member to the Board.
 (B)Filling vacanciesA vacancy in the Board shall be filled in the same manner in which the original appointment was made.
 (C)Continuity of serviceUpon the expiration of the term of office of a member, the member may continue to serve as a member of the Board after such expiration until the member's successor has been appointed and qualified..
		6.Repeal of exception for Federal Bureau of Investigation requirement for report on number of queries
 relating to certain electronic communicationsSection 603(d)(2)(A) of the Foreign Intelligence Surveillance Act of 1978 (50 U.S.C. 1873(d)(2)(A)) is amended by striking , (2)(C),.